Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 20, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142388 & (105)                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  YOLANDA JOHNSON, Successor Personal                                                                     Brian K. Zahra,
  Representative of the Estate OF VERA                                                                               Justices
  JACKSON, Deceased,
               Plaintiff-Appellant,
  v                                                                SC: 142388
                                                                   COA: 293304
                                                                   Wayne CC: 08-123817-NH
  DETROIT MEDICAL CENTER, HARPER-
  HUTZEL HOSPITAL, ANDRE R. NUNN, M.D.,
  and DETROIT SURGICAL SPECIALISTS,
  P.C., d/b/a Detroit Bariatrics,
                Defendants-Appellees.
  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the December 21, 2010 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 20, 2011                       _________________________________________
         d0713                                                                Clerk